VACATE, DISMISS and AFFIRM; and Opinion Filed March 20, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01616-CV

                       PAMELA A. BEINAR, Appellant
                                  V.
        MICHAEL J. DEEGAN, ELIZABETH F. DEEGAN, AND GLEN LAKES
               HOMEOWNERS’ ASSOCIATION, INC., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-02783

                                         OPINION
                          Before Justices Bridges, O’Neill, and Brown
                                  Opinion by Justice O’Neill
       This case involves a dispute between neighbors. Appellant Pamela A. Beinar filed suit

against appellees Michael J. Deegan, Elizabeth F. Deegan, and Glen Lakes Homeowners’

Association for damages to her property allegedly caused by the Deegans’ landscaping

renovations. The trial court granted both a traditional and no-evidence summary judgment in

favor of appellees. In nine issues, Beinar challenges whether the trial court property sustained

objections to her summary judgment evidence and whether she presented more than a scintilla of

evidence to defeat summary judgment.

       We vacate the trial court’s September 6, 2012 order granting the Deegans’ no-evidence

motion for summary judgment as to Beinar’s negligence and contract claims and dismiss those

claims without prejudice for want of jurisdiction. In all other respects, the judgment in favor of
the Deegans is affirmed. The trial court’s September 6, 2012 order granting the HOA’s no-

evidence motion for summary judgment is affirmed.

                                          Background

       Beinar purchased her lot in the Glen Lakes Community in 1993. As a condition to the

purchase of her lot, she insisted a drainage system, which was recommended by the professional

engineer who inspected her lot, be installed along the West side of her residence to prevent

surface water from collecting around her foundation. After installation of the drainage system,

surface water was directed away from her foundation.

       The original developer of Glen Lakes afforded an easement between certain adjacent lots.

Such an easement existed between the Deegans’ and Beinar’s homes.                Pursuant to the

Declaration of Use Easements, the Deegans’ lot is the dominant estate, and Beinar’s lot is the

servient estate. Any proposed uses of the easements were required to be submitted to the HOA

for approval. The Deegans submitted plans that included creation of a concrete patio and other

landscaping within the easement area between the two homes. Despite Beinar’s objections to the

proposal because of potential effects to her lot, the HOA approved the plans. The Deegans’

renovations were completed in June 2011.

       Beinar claimed that after the renovations, the drains that had previously directed the flow

of water away from her home were altered in such a way that water began to flow towards her

home and collected at her foundation. She further believed the shrubbery installed within a foot

of her home caused moisture to collect at her foundation. Beinar believed the landscaping and

construction caused two new tension cracks outside her residence.

       On August 16, 2012 Owen T. Tolson III, a Texas Professional Engineer, evaluated

Beinar’s home. In Tolson’s opinion, the tension cracks were signs of distress to the foundation

consistent with, and most likely caused by, excess moisture along the foundation at the easement


                                              –2–
area. He further opined (1) drainage on the West side of Beinar’s lot was inadequate to remove

surface run-off; (2) the surface drain system was too close to Beinar’s foundation to properly

collect and remove run-off away from the foundation; and (3) the landscaping was growing too

close to the foundation. He believed if certain remedial steps were not taken, Beinar would incur

further damage to her property.

       Beinar filed suit against the Deegans alleging negligence, breach of contract, and a

violation of section 11.086(a)(3) of the Texas Water Code. She also sought a declaratory

judgment setting forth the rights and obligations of the parties pursuant to the Declaration of Use

Easements and injunctive relief. She filed suit against the HOA for negligence and violation of

section 11.086(a)(3) of the Texas Water Code.

       The Deegans and the HOA filed traditional and no-evidence motions for summary

judgment. The Deegans argued summary judgment was appropriate because Beinar was seeking

an advisory opinion. Specifically, they claimed Beinar failed to present any competent summary

judgment evidence that she had been damaged by the Deegans’ improvements to their property;

therefore, no “live controversy” existed for the court to rule on. The HOA joined the Deegans’

motions for summary judgment and filed a separate motion alleging Beinar had not been

damaged as a result of any landscaping conducted by it.

       Beinar filed a response and attached her personal affidavit and Tolson’s affidavit. In her

affidavit, Beinar described water collection around her foundation since the completion of the

Deegans’ landscaping project and new tension cracks that were not present before the project.

She further argued her claims were ripe because she was not required to show that an injury had

actually occurred, provided that injury is sufficiently likely to occur. She claimed she is likely to

sustain damage to her property as a result of the Deegans’ renovations and will continue to suffer

damage if the renovations are not modified.

                                                –3–
       The Deegans filed a reply and objections to Beinar’s summary judgment evidence. They

objected to portions of Beinar’s affidavit because it included improper factual and/or legal

conclusions, interested party testimony, improper foundation, and speculation. The Deegans

objected to Tolson’s affidavit because it included new, untimely expert testimony. The HOA did

not join the Deegans’ objections or file its own separate objections to Beinar’s summary

judgment evidence.

       The trial court sustained the Deegans’ objections to Beinar’s summary judgment

evidence and granted both the Deegans’ traditional and no-evidence motions for summary

judgment. In a separate order, the trial court granted the HOA’s motions for summary judgment.

This appeal followed.

                 The Deegans’ Objections to Summary Judgment Evidence

       In her first and second issues, Beinar contends the trial court erroneously sustained the

Deegans’ objections to portions of her affidavit and Tolson’s affidavit. Before addressing the

ripeness issue or the merits of the summary judgments, we must address these evidentiary issues.

       An appellate court reviews a trial court’s ruling sustaining an objection to summary

judgment evidence for an abuse of discretion. Cantu v. Horany, 195 S.W.3d 867, 871 (Tex.

App.—Dallas 2006, no pet.).       A trial court abuses its discretion if it acts arbitrarily and

unreasonably. Cire v. Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004).

       An appellant has the burden to bring forth a record that is sufficient to show the trial

court abused its discretion when it sustained the objections to summary judgment evidence. As a

prerequisite to presenting a complaint for appellate review, the record must show the complaint

was made to the trial court by a timely request, objection, or motion. See TEX. R. APP. P.

33.1(a). When a party fails to object to the trial court’s ruling that sustains an objection to her

summary judgment evidence, she has not preserved the right to complain on appeal about the


                                               –4–
trial court’s ruling. Cantu, 195 S.W.3d at 871; Selgas v. Henderson Cnty. Appraisal Dist., No.

12-10-00021-CV, 2011 WL 5593138, at *5 (Tex. App.—Tyler Nov. 16, 2011, pet. denied)

(mem. op.); Sw. Bell Tel. Co. v. Combs, 270 S.W.3d 249, 273 (Tex. App.—Amarillo 2008, pet.

denied) (noting there was nothing in the record showing written responses to objections or a

motion for reconsideration of the trial court’s order sustaining objections to summary judgment

evidence).

           Here, the Deegans’ objected to paragraphs 3–5 and 7–11 of Beinar’s personal affidavit

because it included “improper factual and/or legal conclusions, interested party testimony,

improper predicate/foundation, and speculation.” In the order granting summary judgment, the

trial court sustained “Defendants objections to Plaintiff’s evidence.” Although Beinar filed a

motion for new trial and a motion for reconsideration, she did not object to the trial court’s

sustaining of the objections to her affidavit or urge the trial court to reconsider its ruling. In fact,

she admitted to focusing her motion for new trial on the Tolson affidavit “because the Court’s

comments at the hearing on Defendant’s Motions indicated the admissibility of Tolson’s

affidavit to be the Court’s primary concern.” 1

           Because Beinar has not identified where in the record she objected to the trial court’s

ruling and our review of the record revealed no such objection, we conclude Beinar has waived

her complaint as to the trial court’s ruling on the Deegans’ objections to her affidavit.

Accordingly, we do not consider paragraphs 3–5 and 7–11 of Beinar’s affidavit. We overrule

Beinar’s first issue.

           Because Beinar challenged the trial court’s ruling as to Tolson’s affidavit in her motion

for new trial and motion for reconsideration, her second issue is properly preserved for our

review.

    1
        A transcript from the summary judgment hearing is not included in the appellate record.



                                                                      –5–
       On September 7, 2011, as part of her designation of experts, Beinar attached a report

based on Tolson’s August 23, 2011 onsite visual observations of her property.               In the

“BACKGROUND” section of his report, Tolson noted that “In April 2011 a landscape contractor

is reported to have relocated the surface drain system next to west perimeter beam (Photo 8-12),

added paving, and planted new shrubs adjacent to the west perimeter beam of home.” He

observed some areas of distress around the outside of the home.           His “CONCLUSIONS”

included the following:

                 Lot grading along the west side of the house slopes down towards
                 foundation where surface runoff can pond next to house. Roots of
                 the shrubs grow along west and south sides of house can remove
                 moisture from supporting soils under foundation via transpiration.

                 Based on the observations and information above, the foundation
                 movement and deflections measured is not of a large magnitude at
                 this time. Overall slab deflections of 1 3/4 inch or less across
                 house are considered to be typical for a home of this age and
                 construction, supported by expansive clay soils. No foundation
                 repairs or adjustments are needed.

[Emphasis added.] He recommended relocating the surface drain away from the foundation, as

first recommended by Jenson Associates in 1993, installing a root barrier, regrading portions of

the lot to assist with water runoff, and following foundation maintenance procedures.

       On August 16, 2012, Tolson performed another onsite examination of Beinar’s property.

Tolson included information and opinions from his onsite examination in an affidavit, which

Beinar attached to her August 29, 2012 response to the traditional and no-evidence motions for

summary judgment. Beinar’s response was filed seven days before the summary judgment

hearing. In the affidavit, Tolson for the first time specifically said that actions by the Deegans’

renovations caused damage to Beinar’s property. His affidavit included the following objected-

to statements:

                 8.      The Deegans’ renovations to the Easement Area described
                 in this Affidavit divert rainwater and surface runoff toward the

                                                –6–
              Property and the Foundation. . . . due to its location in proximity to
              the Property, the paving the Deegans added to the Easement Area
              prevents the ground in the Easement Area from soaking up
              rainwater and runoff, and diverts the flow of the water which runs
              off the paved area toward the Foundation.

              9.      . . . In my opinion, the inadequate drainage resulting from
              the Deegans’ renovations to the Easement Area has caused, and
              will continue to cause in the future, damage to the Foundation and
              Ms. Beinar’s residence. . . . Rainwater and surface runoff should
              not be allowed to collect next to a foundation as is occurring here
              as a result of the Deegans’ renovations to the Easement Area. The
              present condition of the Easement Area described in this Affidavit
              is causing excess moisture to collect at the west perimeter beam of
              the Foundation and is causing foundational movement. It will
              continue to cause foundational movement, damaging the structure
              in the future, unless corrected.

              10.     During my first examination of the Property in August
              2011, I observed tension cracks . . . . I determined that the
              movement of the Foundation at that time was typical for a home of
              its age and that no foundation repairs or adjustments were yet
              needed. When I examined the Property in August 2012, I noted
              the presence of two additional repaired cracks in the exterior west
              wall of the structure which were not present at the time I examined
              the Property in August 2011. In my opinion, this additional
              distress is consistent with, and was most likely caused by excess
              moisture along the Foundation in the Easement Area.

              11.     In my opinion, it is likely that the current conditions of the
              Easement Area as created by the Deegans’ renovations will cause
              damage to the Foundation and Ms. Beinar’s residence in the future
              in that the conditions will continue to create variations in the soil
              moisture along the west side of the Foundation.

He then opined on needed modifications to prevent further damage.

       The Deegans’ objected to the above paragraphs in their summary judgment reply because

they included new, inadmissible expert testimony, which Beinar failed to timely supplement or

amend under the discovery rules. Beinar argued the affidavit did not contain new, undisclosed

opinions; therefore, Texas Rule of Civil Procedure 193.5 regarding supplementation did not

apply. We disagree with Beinar.



                                               –7–
            A party’s duty to supplement written discovery regarding a testifying expert is governed

by Texas Rule of Civil Procedure 193.5. TEX. R. CIV. P. 193.5. Per the rule, the duty to

supplement or amend arises when a party learns that its previous responses to written discovery

were incomplete or inaccurate when made or are no longer complete or correct. TEX. R. CIV. P.

193.5(a). In addition to the requirements of rule 193.5, a party must amend or supplement any

written report of an expert that is retained, employed, or controlled. Id. However, caution must

be taken in applying the rule because it does not prevent an expert from refining calculations and

perfecting a report through the time of trial. See, e.g., Koko Motel, Inc. v. Mayo, 91 S.W.3d 41,

49 (Tex. App.—Amarillo 2002, pet. denied); see also Vela v. Wagner & Brown, Ltd., 203
S.W.3d 37, 53 (Tex. App.—San Antonio 2006, no pet.) (“The testimony of an expert should not

be barred because of a change in some minor detail of the person’s work not disclosed before

trial.”).

            A party who fails to amend or supplement a discovery response in a timely manner may

not introduce into evidence the material or information that was not timely disclosed unless the

court finds (1) there was good cause for the failure to timely amend or supplement the discovery

response or (2) the failure to timely amend or supplement the discovery response will not

unfairly surprise or unfairly prejudice the other parties.        TEX. R. CIV. P. 193.6(a).    This

exclusionary rule applies equally to trial and summary judgment proceedings. Fort Brown Villas

III Condo. Ass’n, Inc. v. Gillenwater, 285 S.W.3d 879, 881 (Tex. 2009).

            Beinar relies on Navistar International Transportation Corp. v. Crim Truck and Tractor

Co., 883 S.W.2d 687 (Tex. App.—Texarkana 1994, writ denied) and Norfolk Southern Railway

Co. v. Bailey, 92 S.W.3d 577 (Tex. App.—Austin 2002, no pet.) to support her position that the

trial court abused its discretion by excluding Tolson’s affidavit because it merely expanded upon




                                                  –8–
subject matters previously disclosed in his report and attached to her expert designation. These

cases, however, are distinguishable.

       In Navistar, an expert provided deposition testimony about net profits for a trucking

business and the value of a trucking franchise. Navistar, 883 S.W.2d at 690. A few hours into

the deposition, an attorney asked the expert if he had formulated any new opinions about the

case. Id. The expert responded, “Not specifically. After hearing these depositions, I need to go

through the numbers that were prepared here and analyze them and see where I have problems

and concerns. I do have some problems and concerns; but I don’t have any new opinions as of

yet.” Id. When the expert testified at trial, CT&T objected and argued the expert’s testimony

should be excluded because he failed to supplement his opinions with a new damages report. Id.

at 691. The trial court sustained the objection; however, the court of appeals reversed. The court

of appeals concluded, “Here, there was not so much a material change in [the expert’s] testimony

as there was an expansion on an already disclosed subject.” Id. The court further noted CT&T

failed to diligently pursue the matter because based on the expert’s statements during the

deposition, CT&T knew the expert had problems with the damages model and would likely

revise his opinion.

       Under the present facts, Tolson did not merely expand on a previously disclosed opinion.

Rather, he completely changed his opinion. In his initial report, while Tolson observed cracks

and noted a slight change in the foundation’s elevation, he specifically concluded, “the

foundation movement and deflections measures is not of a large magnitude at this time” and was

considered “typical for a home of this age and construction.” He then stated, “No foundation

repairs or adjustments are needed.” Approximately a year later, he then noted new tension

cracks he attributed to the Deegans’ renovations, and he stated such renovations caused, and will

cause in the future, damage to Beinar’s foundation. Unlike the expert in Navistar, Tolson at no

                                               –9–
point prior to his affidavit, filed seven days before the summary judgment hearing, indicated in

any way he believed the Deegans’ caused any damage to Beinar’s property. Thus, the Deegans’

had no reason to delve further into his opinions.

       We are likewise unpersuaded by Beinar’s reliance on Norfolk. In that case, the court

concluded the trial court did not abuse its discretion by allowing the expert testimony of a doctor

who revised his original diagnosis of the plaintiff from “asbestosis with no impairment” to

“asbestosis with mild impairment.” Norfolk, 92 S.W.3d at 581. The court noted that while the

better practice would have been to supplement the expert’s opinion, it concluded Norfolk was

not unfairly surprised by the revised diagnosis because it had received a copy of the later

pulmonary test results two months before trial. Id. Further, “Because asbestosis is a progressive

disease [citations omitted], it should have been no surprise to Norfolk Southern that Bailey’s

condition might worsen between the original diagnosis in early 1997 and the trial over four years

later in October 2001.” Id. As previously stated, the Deegans’ did not receive any notice of

Tolson’s new opinion until seven days before the summary judgment hearing. Moreover, there

was no indication in Tolson’s report that Beinar’s foundation might continue to move because of

the renovations, which is a key distinction from scientific proof of a disease that is known to

progress and worsen over time.

       We acknowledge that in his affidavit Tolson stated, “During my first examination of the

Property in August 2011 . . . I determined that the movement of the Foundation at that time was

typical for a home of its age and that no foundation repairs or adjustments were yet needed.”

[Emphasis added.] However, Tolson’s report does not say repairs or adjustments were not yet

needed; rather, he specifically said, “No foundation or adjustments are needed.” He made no

indication he believed a change in the foundation might or would occur in the future. Thus,

unlike the expert opinion in Norfolk, Tolson’s opinion does not fall “somewhere between a

                                               –10–
refinement in calculations . . . and an expansion of an already disclosed subject . . . both of which

are admissible without the need for supplementation.” Norfolk, 92 S.W.3d at 581.

       Rather, we find the reasoning of the appellate court in In re M.H. persuasive. In that

case, a doctor testified at a hearing that a mother involved in a termination suit suffered from a

depressive personality disorder, but did not have factitious disorder. In re M.H., 319 S.W.3d
137, 148–49 (Tex. App.—Waco 2010, no pet.). The doctor reviewed additional medical records

a week before trial and opined at trial that, “based on this additional information, ‘factitious

disorder is more likely.’” Id. at 149. The Department of Family and Protective Services argued

there was no unfair surprise or prejudice by its failure to disclose the differing opinion because it

represented “only a refinement of his previous diagnosis, a perfection of his report, and an

expansion of an already-disclosed subject.” Id. The court disagreed. Id. The doctor’s opinion

changed from an affirmative determination that the mother did not have factitious disorder to the

exact opposite determination, namely, that she likely did have factitious disorder. Id.

       Tolson’s one hundred eighty degree switch of his opinion regarding Beinar’s foundation

is analogous to the doctor’s excluded opinions in M.H. Thus, because Tolson’s opinion required

supplementation under rule 193.5(a) and Beinar failed to supplement his opinion in a timely

manner, the trial court acted within its discretion in excluding such summary judgment evidence

unless Beinar established good cause or a lack of unfair surprise to the Deegans. TEX. R. CIV. P.

193.6(a), (b); Norfolk, 92 S.W.3d at 581. Beinar failed to meet her burden. Again, her only

argument that the Deegans would not be surprised by Tolson’s testimony is based on statements

in his earlier report. However, his ultimate conclusion in the report was that the property showed

no damage.

       A party must not be allowed to present a material alternation of an expert’s opinion that

would constitute a surprise attack. The purpose of requiring timely disclosure of a material

                                               –11–
change in an expert’s opinion is to give the other party an opportunity to prepare a rebuttal.

Norfolk, 92 S.W.3d at 581. The Deegans were not given this opportunity. As such, the trial

court did not abuse its discretion by sustaining the Deegans’ objections and excluding Tolson’s

affidavit attached to Beinar’s summary judgment response. Accordingly, we overrule Beinar’s

second issue.

                        The Deegans’ Motions for Summary Judgment

       In her third, fourth, and fifth issues, Beinar argues she presented more than a scintilla of

evidence of her damages as a result of the Deegans’ renovations, she is reasonably likely to

sustain damages in the future, and her claim is ripe for determination.

       We review a trial court’s summary judgment de novo. Travelers Ins. Co. v. Joachim, 315
S.W.3d 860, 862 (Tex. 2010). The standards of review for traditional and no-evidence summary

judgments are well-known. Beal Bank v. Gilbert, No. 05-12-00692-CV, 2013 WL 6054494, at

*2 (Tex. App.—Dallas Nov. 18, 2013, no pet.).           With respect to a traditional motion for

summary judgment, the movant has the burden to demonstrate that no genuine issue of material

fact exists, and it is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c); Nixon v. Mr.

Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). We review a no-evidence summary

judgment under the same legal sufficiency standard used to review a directed verdict. TEX. R.

CIV. P. 166a(i). To defeat a no-evidence motion for summary judgment, the nonmovant is

required to produce evidence that raises a genuine issue of material fact on each challenged

element of her claim. Id.

       In reviewing both a traditional and no-evidence summary judgment, we consider the

evidence in the light most favorable to the nonmovant. Beal Bank, 2013 WL 6054494, at *3.

We credit evidence favorable to the nonmovant if reasonable jurors could, and we disregard

evidence contrary to the nonmovant unless reasonable jurors could not.            Id.   Because the


                                               –12–
Deegans’ presented both no-evidence and traditional grounds, we first address challenges to the

no-evidence summary judgment. Dean A. Smith Sales, Inc. v. Metal Sys., Inc., 397 S.W.3d 305,

306 (Tex. App.—Dallas 2013, pet. denied) (citing Ford Motor Co. v. Ridgway, 135 S.W.3d 598,

600 (Tex. 2004)).

           In their no-evidence motion for summary judgment, the Deegans argued Beinar’s

negligence and breach of contract claims were not ripe because she failed to present any

evidence of damages they caused by renovating their property. See Doe v. Boys Clubs of

Greater Dallas, Inc., 907 S.W.2d 472, 477 (Tex. 1995) (prevailing on a negligence claim

requires a showing of a duty, a breach of that duty, and damages proximately caused by the

breach of the duty); see also Kay v. N. Tex. Rod & Custom, 109 S.W.3d 924, 927 (Tex. App.—

Dallas 2003, no pet.) (to prevail on a breach of contract claim, a party must show the existence of

a valid contract, performance or tendered performance by the plaintiff, breach of the contract by

the defendant, and damages resulting from the breach). The Deegans further asserted Beinar was

seeking an advisory opinion because “There is simply no basis for Plaintiff alleging that she has

been damaged as a result of any landscaping conducted by [them].” They further argued

Beinar’s petition was based on future events that were “too conjectural, hypothetical or remote,

which might not ever occur, as to give rise to a ripe cause of action.”

       They separately argued there was no evidence they diverted or impounded the natural

flow of surface water causing damage in violation of the Texas Water Code. TEX. WATER CODE

ANN. § 11.086(a) (West 2008); Contreras v. Bennett, 361 S.W.3d 174, 178 (Tex. App.—El Paso

2011, no pet.) (stating elements for violation of water code section 11.086 ). They also argued

there was no evidence Beinar was entitled to injunctive relief. See Pinebrook Props., Ltd. v.

Brookhaven Lake Prop. Owners Ass’n, 77 S.W.3d 487, 505 (Tex. App.—Texarkana 2002, pet.

denied) (elements of injunctive relief include (1) the existence of a wrongful act; (2) the

                                               –13–
existence of imminent harm; (3) the existence of irreparable injury; and (4) the absence of an

adequate remedy at law). And lastly, because Beinar failed to bring forth any evidence to

support her claims, the Deegans argued there was no evidence to support declaratory judgment.

See Rawlings v. Gonzalez, 407 S.W.3d 420, 426 (Tex. App.—Dallas 2013, no pet.) (stating that

before a party is entitled to declaratory relief, a party must show “a justiciable controversy exists

as to the rights and status of the parties and the controversy will be resolved by the declaration

sought”).

       We first note Beinar has not challenged on appeal the trial court’s granting of summary

judgment on her request for declaratory relief. Accordingly, we need not address the validity of

summary judgment as to this claim, and it is affirmed. See, e.g., Jacobs v. Satterwhite, 65
S.W.3d 653, 655 (Tex. 2001) (concluding court of appeals erred in reversing summary judgment

on professional negligence claim because appellant never complained about summary judgment

on that claim); Burrows v. Daring, No. 14-06-00473-CV, 2008 WL 3016040, at *2 (Tex. App.—

Houston [14th Dist.] Aug. 5, 2008, no pet.) (mem. op.) (affirming summary judgment causes of

action not challenged on appeal).

       We now turn to the Deegans’ no-evidence challenges on Beinar’s negligence and contract

causes of action because the claims are not ripe. Ripeness is a threshold issue that implicates

subject-matter jurisdiction. Robinson v. Parker, 353 S.W.3d 753, 755 (Tex. 2011). The ripeness

inquiry focuses on whether the case involves uncertain or contingent future events that may not

occur as anticipated or may not occur at all. Lazarides v. Farris, 367 S.W.3d 788, 802 (Tex.

App.—Houston [14th Dist.] 2012, no pet.). Although a claim is not required to be ripe at the

time of filing, if a party cannot demonstrate a reasonable likelihood that the claim will soon

ripen, the case must be dismissed. Robinson, 353 S.W.3d at 755. “The essence of the ripeness

doctrine is to avoid premature adjudication . . . [and] to hold otherwise would be the essence of

                                               –14–
an advisory opinion, advising what the law would be on a hypothetical set of facts.” Id. (quoting

Patterson v. Planned Parenthood of Houston & Se. Tex., Inc., 971 S.W.2d 439, 44 (Tex. 1998)).

       Beinar relied exclusively on her personal affidavit, Tolson’s report, and Tolson’s

affidavit to create a fact issue regarding damages allegedly caused by the Deegans’ renovations.

Because the trial court did not abuse its discretion by sustaining the Deegans’ objections to

portions of Beinar’s and Tolson’s affidavits, we must determine whether the evidence left for the

trial court’s consideration was enough to establish Beinar’s claims were ripe for consideration.

       We first consider Beinar’s affidavit. The following statements were before the trial court:

               1.     My name is Pamela A. Beinar. I am the Plaintiff in the
               above-entitled and numbered cause. I am also the owner of Lot 33
               of the Glen Lakes Community (“Glen Lakes”), a development
               located in Dallas, Texas. Michael J. Deegan and Elizabeth F.
               Deegan (together, the “Deegans”) are my next-door neighbors and
               own Lot 32 of Glen Lakes.

               2.      In or around April 2011, the Deegans submitted proposed
               plans to the homeowners’ association for Glen Lakes, Glen Lakes
               Homeowners’ Association, Inc. (“HOA”), regarding a concrete
               patio, concrete slab construction, foundation and landscaping
               within an easement area between our lots on the west side of the
               residence. The HOA approved the Deegans’ plans. In April 2011,
               I objected to the Deegans’ plans for the easement area because I
               believed they would adversely affect my property. Nevertheless,
               the HOA approved the plans and the Deegans proceeded with
               construction.

                                               ...

               6. The Deegans also planted landscaping very close to the
               foundation of my home, much of which is planted within a foot of
               my home’s foundation. I have observed that moisture collects at
               the base of the plants the Deegans installed, causing that area of
               the ground to hold water where it did not do so before the
               Deegans’ installed the landscaping at issue.

       None of Beinar’s statements establish any damages to her property caused by the

Deegans’ renovations. While she believed their plans for landscaping would adversely affect her

property and objected to the HOA, her belief in no way confirms any damage to her property as a

                                              –15–
result of the landscaping. The same is true as to her observations of moisture collecting at the

base of certain plants allegedly causing an area of the ground to hold water that did not do so

before the landscaping. While Beinar was certainly capable of testifying as to what she observed

on her property, this observation did not establish present damages or the likelihood of future

damages to her property caused by any actions of the Deegans. The determination of such

causation would require a qualified expert. Thus, Beinar’s affidavit did not present evidence of

any damages to support the ripeness of her claims for adjudication.

       We now consider Tolson’s affidavit.        In addition to two paragraphs discussing his

educational background and his expertise in construction of single family residences, the

affidavit included the following unobjected-to paragraph:

               4.      On August 23, 2011, I performed an onsite examination of
               the structure, foundation and lot drainage at 5 Glenmeadow Court,
               Dallas, Texas, which is owned by Pamela A. Beinar (the
               “Property”), who I understand to be the Plaintiff in this matter. I
               performed another onsite visual examination of the structure,
               foundation and lot drainage at the Property, as well as on onsite
               visual examination of the exterior wall on the west side of the
               Property (the “Easement Area”) on August 16, 2012. My visual
               examinations of the Property included looking for evidence of
               distress and movement of the foundation of the residence located at
               the Property (the “Foundation”), including cracking on exterior
               and interior wall finishes, separations at cornice/eaves and interior
               wall/ceiling seams, and fireplace rotation.            I also took
               measurements of the Foundation’s grade elevation differential with
               a water level to examine the existing levelness of the Foundation.
               Additionally, I observed the drainage conditions around the
               structure (including the Easement Area), including the soil grade at
               the Foundation, lot and roof drainage, landscaping and vegetation
               adjacent to the structure of the Property, and drainage systems
               installed on the Property. The opinions stated in this Affidavit are
               based upon my examinations in these regards, as well as my
               education, training, and experience as a Professional Engineer, and
               a structural and geotechnical engineer, as described above. In
               stating the opinions herein, I also considered and took note of
               physical data regarding the Property, including the soil and
               geological classifications for the Property, surrounding structures
               and conditions, its age, location, type of foundation, and

                                              –16–
                 orientation of the structure, and interviewed Ms. Beinar regarding
                 the conditions of the Property.

          Similar to Beinar’s affidavit, the only evidence the court could properly consider in

Tolson’s affidavit does not establish any damages or the likelihood of any future damages to

Beinar’s property caused by the Deegans. Moreover, Beinar cannot rely on Tolson’s report

because it specifically says her home was not damaged. Therefore, because Beinar failed to

present any competent evidence of present or future damages to her property, and this Court is

prohibited from writing an advisory opinion based on contingent and hypothetical events that

may not occur, we conclude Beinar’s negligence and contract claims are not ripe for

adjudication. See, e.g. Robinson, 353 S.W.3d at 755 (“The essence of the ripeness doctrine is to

avoid premature adjudication . . . [and] to hold otherwise would be the essence of an advisory

opinion, advising what the law would be on a hypothetical set of facts.”). We overrule Beinar’s

third, fourth, fifth, and eighth issues.

          We now turn to Beinar’s causes of action for violation of Texas Water Code section

11.086 and her request for injunctive relief. The Deegans did not challenge these claims for lack

of ripeness in their no-evidence motion for summary judgment. Rather, they argued Beinar

presented no evidence of the essential elements of each claim.

          Under section 11.086, “No person may divert or impound the natural flow of surface

waters in this state or permit diversion or impounding by him to continue, in a manner that

damages the property of another by the overflow of the water diverted or impounded.” TEX.

WATER CODE ANN. § 11.086(a). The Deegans argued (1) there is no evidence they diverted or

impounded the natural flow of surface water; (2) there is no evidence showing that any diversion

damaged Beinar’s property; and (3) there is no evidence the complained-of water is “surface

water.”



                                               –17–
       Considering the evidence before the trial court, as detailed above, Beinar simply failed to

provide any competent summary judgment evidence to support any damages to her property. As

repeatedly stated, the only evidence before the trial court specifically indicated that no

foundation repairs or adjustments were needed, and slab deflections were typical for a home of

its age and construction. Because she failed to present evidence of one essential element of her

claim, the trial court properly granted the Deegans’ no-evidence summary judgment on Beinar’s

Texas Water Code claim. Thus, Beinar’s seventh issue is overruled.

       We reach the same conclusion as to Beinar’s claim for injunctive relief. The Deegans

argued, “There is simply no evidence nor can Plaintiff show the existence of imminent harm, the

existence of irreparable injury; and/or the absence of an adequate remedy at law.” Because

Beinar failed to bring forth competent evidence of damages to her property, she cannot establish

irreparable injury. Without evidence of this essential element, the trial court properly granted the

Deegans’ no-evidence motion for summary judgment on this claim. Accordingly, Beinar’s ninth

issue is overruled.

       Because the trial court properly granted the Deegans’ no-evidence motion for summary

judgment on Beinar’s water code claim and her claim for injunctive relief, we need not address

the merits of the Deegans’ traditional motion for summary judgment. See TEX. R. APP. P. 47.1;

Dean A. Smith Sales, Inc., 397 S.W.3d at 307. We now turn to the HOA’s motions for summary

judgment.

                      Merits of the HOA’s Motions for Summary Judgment

       Beinar filed suit against the HOA for negligence and claimed the HOA “negligently

approved the plans submitted by the Deegans without properly addressing the adverse affect the

proposed improvements would have on Ms. Beinar’s home.” Beinar also alleged violation of




                                               –18–
section 11.086 of the Texas Water Code because the HOA’s actions resulted in the unlawful

diversion of surface water that damaged, and will continue to damage, her property.

       The HOA filed traditional and no-evidence motions for summary judgment incorporating

the Deegans’ motions in their entirety and separately argued that “Plaintiff has no evidence of an

essential element of Plaintiff’s claim, i.e., that Plaintiff has been damaged as a result of any

landscaping conducted by Defendant Glen Lakes.” As noted above, however, the HOA did not

join the Deegans’ objections or file its own objections to Beinar’s affidavit evidence. Thus, we

may consider all the evidence in the summary judgment record in our review of the trial court’s

judgment. See, e.g., JMJ Acquistions Mgmt., LLC v. Peterson, 407 S.W.3d 371, 375 (Tex.

App.—Dallas 2013, no pet.).

       Like the Deegans, we must first determine if Beinar’s claims against the HOA are ripe.

As stated above, ripeness is a threshold issue that implicates subject matter jurisdiction.

Robinson, 353 S.W.3d at 755. The inquiry focuses on whether the case involves uncertain or

contingent future events that may not occur as anticipated or may not occur at all. Lazarides,
367 S.W.3d at 802.

       Considering all the evidence, we conclude Beinar’s claims against the HOA are ripe for

adjudication. Tolson explained in his affidavit that he visually inspected the property on August

23, 2011 and again on August 16, 2012. He noted that surface drains are now too close to the

foundation and do not properly collect and remove rainwater and surface runoff away from the

foundation. He noted that such conditions cause moisture to collect at the foundation. He also

noted the presence of two additional repaired cracks in an exterior wall that were not present

during his 2011 inspection. He concluded that “the inadequate drainage resulting from the

Deegans’ renovations to the Easement Area has caused, and will cause in the future, damage to

the Foundation and Ms. Beinar’s residence.”          He concluded his affidavit with suggested

                                              –19–
modifications to prevent future damage. This unobjected-to evidence establishes that the alleged

damage to Beinar’s property is not uncertain or contingent on future events. Accordingly,

Beinar’s negligence and water code causes of action against the HOA are ripe for adjudication. 2

           We now turn to whether Beinar presented more than a scintilla of evidence as to the

HOA’s challenge of the essential elements of damages caused by its alleged negligent approval

of the Deegans’ landscaping plans. See TEX. R. APP. P. 166a(i); Sheffield v. Drake, 255 S.W.3d
779, 782 (Tex. App.—Eastland 2008, pet. denied) (“A trial court must grant a proper no-

evidence motion for summary judgment unless the nonmovant produces more than a scintilla of

probative evidence to raise a genuine issue of material fact on the challenged element of the

claim.”).

           In her affidavit, Beinar stated the following:

                      3.      Even though the Application for Architectural Change the
                      Deegans submitted to the HOA for approval (which I have
                      reviewed) does not mention the installation of, or changes to any
                      existing, drainage system, the Deegans relocated portions of the
                      underground drainage system which had been previously designed
                      and installed within the easement area. That system was
                      specifically designed to protect the foundation of my home and
                      was installed as a condition to my purchase of the home in 1993.

She attached to her affidavit the Application for Architectural Change. The form asks the

applicant to “briefly describe all proposed improvements, alterations or changes to your lot or

home.” The Deegans said, “Our plan includes taking out existing patio and plantings on side of

home within gate. All new patio and plantings will be installed as per plan.” Attached to their

application was a drawing illustrating their plans. As acknowledged by Beinar, the application

submitted for the HOA’s approval is silent as to removal or alterations of the existing drainage



     2
       We acknowledge the perhaps inequity in concluding Beinar’s claims are ripe for adjudication against the HOA and reaching the opposite
conclusion as to her claims against the Deegans; however, we are bound by the evidence properly before the trial court. In this case, the failure of
the HOA to object to Benair’s evidence demands the differing result.



                                                                      –20–
system.   Thus, the HOA did not approve moving surface drains.            Rather, it approved the

installation of a new patio and plantings “per the plan.”

       Tolson’s opinions in his affidavit regarding damage to Beinar’s foundation are partially

premised on the relocation of multiple surface drains.        He notes the Deegans “undertook

renovations . . . . [which] included relocating multiple surface drains that were part of the

drainage system which had been installed in September 1993.” He observed that “the surface

drains leading to the drainage system are now located too close to the Foundation to properly

collect and remove rainwater and surface runoff away from the Foundation.” He opined that the

grade and paving of the easement area, “combined with the locations of the surface drains being

too close to the Foundation,” resulted in inadequate drainage. This drainage “has caused, and

will cause in the future, damage to the Foundation and Ms. Beinar’s residence.” Such damage

included foundational movement. He further concluded:

               11.     In my opinion, it is likely that the current conditions of the
               Easement Area as created by the Deegans’ renovations will cause
               damage to the Foundation and Ms. Beinar’s residence in the future
               in that the conditions will continue to create variations in the soil
               moisture along the west side of the Foundation. Therefore, it is my
               opinion that the damage to the Foundation and the structure which
               is likely to occur in the future, are a natural and probable
               consequence of the renovations of the Easement Area as discussed
               in this Affidavit.

[Emphasis added.] Thus, Tolson’s expert opinion fails to provide any evidence that the HOA’s

approval of the Deegans’ Application for Architectural Change caused any damages to Beinar’s

property. Rather, the evidence shows the HOA approved a plan unaware that any alleged

relocation of surface drains would occur and the expert testimony establishes that any alleged

damage was likely the result of conditions “created by the Deegans’ renovations.”

       Furthermore, even if we concluded Beinar presented more than a scintilla of evidence to

establish that her home was damaged by the HOA’s approval of the plan, she failed to bring forth


                                               –21–
evidence of the reasonable and necessary costs of any repairs for her home. An objective

valuation of services, such as a bill, receipt, or an estimate is sufficient evidence from which one

can infer reasonable cost of repair. See Bernstein v. Thomas, 298 S.W.3d 817, 826 (Tex. App.—

Dallas 2009, no pet.) (multiple estimates from various companies regarding the cost to repair a

foundation was sufficient evidence of reasonable cost of repair). Neither her affidavit nor

Tolson’s affidavit opines on the reasonable and necessary costs of any repairs to her home.

       We acknowledge that Beinar argues in her brief that the HOA cited “ripeness—not the

measure of Beinar’s damages—as the basis for their motions”; however, Beinar is incorrect.

While the HOA did in fact join the Deegans’ motions, which included the ripeness argument, the

HOA’s separately filed motions for summary judgment also challenged whether Beinar had been

“damaged as a result of any landscaping conducted by Defendant Glen Lakes.” Therefore, the

HOA properly raised the challenge below for our consideration.

       Having considered the evidence, we conclude the trial court properly granted the HOA’s

no-evidence motion for summary judgment as to Beinar’s negligence claim because she failed to

bring forth evidence that the HOA caused any damage to her property and failed to support any

alleged damage with reasonable and necessary costs of repair.

       The above analysis likewise disposes of Beinar’s cause of action under the Texas Water

Code. Section 11.086 requires a showing of diversion or impoundment of surface water causing

damage to the landowner’s property. TEX. WATER CODE ANN. § 11.086(a). Because Beinar

failed to bring forth any evidence of damages caused by the HOA to her property, the trial court

properly granted the HOA’s no-evidence motion for summary judgment as to her Texas Water

Code claim. Having affirmed the trial court’s no-evidence motion for summary judgment, we

need not address the merits of the HOA’s traditional motion for summary judgment as to these

claims . TEX. R. APP. P. 47.1; see Dean A. Smith Sales, Inc. 397 S.W.3d at 307.

                                               –22–
                                    Take Nothing Judgment

       After granting summary judgments in favor of the Deegans and the HOA, the trial court

entered take nothing judgments. In her sixth issue, Beinar argues that if her claims were not ripe,

the proper remedy was dismissal without prejudice for want of jurisdiction, not a take nothing

judgment.   See, e.g, Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d 849, 850 (Tex. 2000)

(dismissing for want of jurisdiction plaintiffs’ claims that were not ripe). The Deegans respond

the issue is not preserved, and the trial court did not grant summary judgment on the basis of

ripeness.

       We first address whether the issue is preserved for our review. The Deegans rely on

Dueitt v. Arrowhead Lakes Property Owners, Inc., 180 S.W.3d 733 (Tex. App.—Waco 2005,

pet. denied) for the proposition that a party waives error as to an improper dismissal with

prejudice or a take nothing judgment if the error is not presented to the trial court. We do not

find Dueitt persuasive.   That case involved the trial court’s order taxing costs against the

claimants in connection with a dismissal for want of prosecution as opposed to rendering

judgment on jurisdictional grounds.      It is well-settled that jurisdictional issues, including

ripeness, may be raised for the first time on appeal. See Gibson, 22 S.W.3d at 350; see also Lane

v. Baxter Healthcare Corp., 905 S.W.2d 39, 42 (Tex. App.—Houston [1st Dist.] 1995, no writ)

(holding party did not waive its right to appeal dismissal for want of jurisdiction with prejudice

when the argument was not first raised to the trial court because “jurisdictional matters can be

raised for the first time on appeal”). Thus, whether the trial court erred by entering a take

nothing judgment is preserved for our review.

       We now address whether the entry of a take nothing judgment implies the trial court did

not grant the Deegans’ motions based on lack of ripeness. In a single sentence, the Deegans

assert, “First and foremost, the trial court rendered a take nothing judgment against Beinar and,


                                                –23–
therefore, did not grant the motions based on lack of ripeness.” They then cite Hirschfeld Steel

Co. v. Kellogg Brown and Root, Inc., 201 S.W.3d 272, 278 (Tex. App.—Houston [14th Dist.]

2006, no pet.) and quote from the opinion, “Because the trial court dismissed the claims with

prejudice, it does not appear that the trial court concluded it lacked jurisdiction under the

ripeness doctrine.”

       In Hirschfeld, the summary judgment movants argued the trial court lacked subject

matter jurisdiction because the declaratory judgment claims were not ripe and, in the alternative,

they failed on the merits. Id. The trial court granted summary judgment without specifying the

grounds. Id. While it appeared the trial court concluded it did not lack jurisdiction under the

ripeness doctrine, the appellate court further noted “it is possible the trial court found a lack of

ripeness and rendered an improper judgment based on its determination.” Id.

       Here, the Deegans’ no-evidence motion for summary judgment specifically stated they

were entitled to summary judgment on Beinar’s negligence claim because “Plaintiff’s claim is

not Ripe.” This is the only summary judgment ground they presented on their negligence claim

to the trial court; therefore, when the trial court ordered a take nothing judgment against Beinar,

the trial court clearly granted it based on ripeness. Unlike Hirschfeld, there was no alternative

ground before the trial court to consider. Accordingly, after the trial court determined the

negligence claim was not ripe, it lacked subject matter jurisdiction. As such, the appropriate

procedural measure was for the trial court to dismiss the negligence claim for want of

jurisdiction. See Gibson, 22 S.W.3d at 350.

       The Deegans’ no-evidence motion for summary judgment also specifically stated they

were entitled to summary judgment on Beinar’s breach of contract claim because “Plaintiff’s

claim is not ripe.” We acknowledge that the Deegans also stated “there is no showing that a

contractual relationship exists between the Deegans and Plaintiff”; however, the entirety of their

                                               –24–
argument focused on why Beinar’s contract claim was not ripe rather than arguing the essential

elements of a contract claim for which she presented no evidence. Thus, like the negligence

claim, we are persuaded that the trial court granted the Deegans’ no-evidence motion for

summary judgment on Beinar’s contract claim because the claim was not ripe. As such, the trial

court should have dismissed the claim for want of jurisdiction. Accordingly, Beinar’s sixth issue

is sustained as to the Deegans. We vacate the trial court’s September 6, 2012 order granting the

Deegans’ no-evidence motion for summary judgment as to Beinar’s negligence and contract

claims and dismiss those claims without prejudice for want of jurisdiction. In all other respects,

the judgment of the trial court is affirmed.

       As to the HOA, because Beinar’s causes of action were ripe and the trial court properly

granted the HOA’s no-evidence motion for summary judgment, entry of a take nothing judgment

was appropriate. Thus, her sixth issue is overruled as to the HOA.

                                               Conclusion

       Having considered Beinar’s issues, we vacate the trial court’s September 6, 2012 order

granting the Deegans’ no-evidence motion for summary judgment as to Beinar’s negligence and

contract claims and dismiss those claims without prejudice for want of jurisdiction. In all other

respects, the judgment in favor of the Deegans is affirmed.

        The trial court’s September 6, 2012 order granting the HOA’s no-evidence motion for

summary judgment is affirmed.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE

121616F.P05


                                                 –25–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PAMELA A. BEINAR, Appellant                        On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01616-CV         V.                      Trial Court Cause No. DC-12-02783.
                                                   Opinion delivered by Justice O’Neill.
MICHAEL J. DEEGAN, ELIZABETH F.                    Justices Bridges and Brown participating.
DEEGAN, AND GLEN LAKES
HOMEOWNERS’ ASSOCIATION, INC.,
Appellees

       In accordance with this Court’s opinion of this date, we VACATE the trial court’s

September 6, 2012 order granting appellees Michael J. Deegan and Elizabeth F. Deegan’s no-

evidence motion for summary judgment as to appellant Pamela A. Beinar’s negligence and

contract claims and DISMISS those claims without prejudice for want of jurisdiction. In all

other respects, the judgment in favor of appellees Michael J. Deegan and Elizabeth F. Deegan is

AFFIRMED.

       The trial court’s September 6, 2012 order granting Glen Lakes Homeowners’

Association, Inc.’s no-evidence motion for summary judgment is AFFIRMED.

       It is ORDERED that the parties each bear their own costs of this appeal.


Judgment entered this 20th day of March, 2014.



                                                 /Michael J. O'Neill/
                                                 MICHAEL J. O’NEILL
                                                 JUSTICE